DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “storing, by the computing system” .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 14-16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Greissbaum et al. (U.S. PG PUB 2019/0311023) in view of Banatwala et al. (US PG PUB 2016/0299941).

Regarding claim 1, Greissbaum teaches a method, comprising: 
receiving, by a computing system and via a network from a first agent of a first application configured to provide an endpoint device with access to first content (see ¶ [0023] “At 206, the reference builder program 102 on the computing device 116 receives citable information from the one or more applications based on the citable processes”), first data identifying second content of a second application and indicated that the first content includes a reference to the second content (see ¶ [0017] “FIG. 2 is a flowchart for managing a reference list according to an embodiment of the disclosure. At 202, the computing device 116 launches one or more applications 104 and selects a reference list. The term reference list as used herein is not limited to a list of literature references only, and may include any list of information one can refer to in a later process. The reference builder program 102 running on the computing device 116 notes the applications 104 running on the computing device 116 and selects and appropriate reference list based on the applications 104. The reference list selected can be a newly created reference list with no reference entries. The reference list selected can be an existing reference list that is retrieved from storage, e.g., retrieved from storage device 110 or from database 118. The applications 104 can be data analysis software, data visualization software, data modeling software, data processing software suites, etc.”); 
storing, by the computing system, the first data in a storage medium of the computing system (see ¶ [0017] “The reference list selected can be an existing reference list that is retrieved from storage, e.g., retrieved from storage device 110 or from database 118.”). 

after sending the request to the second agent (see ¶ [0007] “The leveraged content configured to follow the referenced content or ancillary content may include the leveraged content being configured or transformed to periodically transmit a request to the corresponding referenced content for any updates. The updates may then be transmitted to the leveraged content and stored in a memory in association with the leveraged content to facilitate access and use by the user in revising the deck.”), receiving, by the computing system and via the network from the second agent, a first indication of a first update to the second content (see ¶ [0008] “The integrated contextual activity stream may include a list of updates or notifications of updates to the referenced content or ancillary content. The integrated contextual activity stream may be presented to the user in response to a predetermined action or event.”); 
based on receipt of the first indication from the second agent, storing, by the computing system, second data, in the storage medium in association with the first data, the second data indicative of the first update (see ¶[0030] “The updates or notifications of updates are received by the respective pieces of leveraged content that correspond to each of the parts of referenced content or ancillary content. The updates or notifications of updates to the referenced content or ancillary content may be stored in a memory of the user's computer device in association with the corresponding piece of leveraged content or in another storage device on the system or network. In accordance with one or more embodiments, an integrated contextual activity stream may be created and associated with each piece of leveraged content that includes the updates or notifications of updates to the referenced content or ancillary content that corresponds to each piece of leveraged content.”); and 

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Greissbaum by adapting Banatwala in order to provide updates to content for better usability (see ¶ [0003] of Banatwala).

Regarding claim 5, Greissbaum teaches wherein the first application is configured to provide the endpoint device with access to the second content (see ¶ [0036] “In an embodiment, the reference builder program 102 exports the reference list and/or the suggested reference list to one or more reference, text or graphic formats for aiding a user in document preparation. Each reference entry is tagged so that the user can later identify the reference as being generated and exported by the reference builder. In an embodiment tags may take the form of a <note> or <annotation> tag so that reference manager software such as BibTex and Endnote can permit a user to search via a unique keyword for references generated using the reference builder program 102. The tagging of reference entries allows inclusion of bibliographic citations and references generated to be incorporated in a reference database, e.g., database 118.”).

Regarding claim 6, Greissbaum teaches wherein the computing system sends the message to the first agent in response to receiving the first indication of the first update from the second agent (see ¶[0031] “At 214, if the type of citable information indicates a correction, then the reference builder program 102 modifies the reference list by updating an existing reference entry for the citable information 
Regarding claim 7, Greissbaum teaches further comprising: storing, by the computing system and based at least in part on the first indication of the first update received from the second agent, annotation data (see ¶[0030] “In block 114, the pieces of leveraged content may be configured for following the corresponding parts of referenced content or ancillary content to obtain updates or notifications of updates to the corresponding referenced content, parts of referenced content or ancillary content. The updates or notifications of updates are received by the respective pieces of leveraged content that correspond to each of the parts of referenced content or ancillary content. The updates or notifications of updates to the referenced content or ancillary content may be stored in a memory of the user's computer device in association with the corresponding piece of leveraged content or in another storage device on the system or network.”); and 
receiving, by the computing system and from the first agent, a request to receive stored annotation data for the first content (see ¶[0030] “The updates or notifications of updates to the referenced content or ancillary content may be stored in a memory of the user's computer device in association with the corresponding piece of leveraged content or in another storage device on the system or network. In accordance with one or more embodiments, an integrated contextual activity stream may be created and associated with each piece of leveraged content that includes the updates or notifications of updates to the referenced content or ancillary content that corresponds to each piece of leveraged content.”); 
wherein sending the message comprises sending the stored annotation data to the first agent in response to the request (see ¶[0032] “Updates to the referenced content or ancillary content may be detected by a detection module associated with the system and the detection module may instruct the referenced content to transmit the update or a notification of the update to the subscribing leveraged content or piece of leveraged content, or in other embodiments, the detection module or system may 

Regarding claim 10, is an independent system claim which includes all the limitations of claim 1 above, therefore it is rejected for the same reasons as claim 1. In addition, Banatwala teaches at least one processor (see Fig 4 processor); and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the system to perform the method (see Fig. 4 Memory).
Regarding claims 14-16, corresponds with claims 5-7 above, therefore they are rejected for the same reasons, respectively.
	Regarding claim 21, Banatwala does not expressly disclose wherein the reference comprises text. However, Modeo teaches wherein the reference comprises text (see Fig. 7A and 7B, see text of the reference to a second document on the display).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Banatwala by adapting Modeo to suggest updates to electronic documents that include references to other content for the most up to date information (see ¶[0001] and ¶ [0002] of Modeo).
Regarding claims 22-23, corresponds with claim 21 above, therefore they are rejected for the same reasons, respectively.
Regarding claim 24, is an independent medium claim which includes all the limitations of claim 1 above, therefore it is rejected for the same reasons as claim 1. In addition, Banatwala teaches at least one non-transitory computer readable medium encoded with instructions, when executed by at least one processor of the system, cause the system to perform (see Fig. 4 Memory).
Regarding claims 25-27, corresponds with claims 5-7 above, therefore they are rejected for the same reasons, respectively.

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. Applicant’s argument are general allegations and do not distinguish why the cited art does not disclose .
	
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194